DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 7: It is unclear in these claims if the aliphatic epoxy resin besides the urethane-modified epoxy resin (A) is required to be present or not.  In claim 6, the composition contains the aliphatic epoxy resin. However, in claim 7, which depends on claim 6, the amount of the aliphatic epoxy resin can be 0. Appropriate correction is required.
Regarding claim 7:  The brackets around “urethane-modified epoxy resin (A)/aliphatic epoxy resin” should be removed.  Since brackets are used in an amendment to indicate limitations to be deleted but claim 7 is “original”, it is unclear if the limitation within the brackets is intended to be present or deleted.
Regarding claim 13: Claim 13 recites the limitation "the fiber-reinforced composite material" in the second line.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to make claim 13 dependent on claim 11 instead of 12.
Further, the method of claim 13 requires the step of curing.  However, claim 12 from which claim 13 depends, already has a cured product.  It is unclear if the product of claim 12 can be further cured.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2015-081329) using the English machine translation supplied with the IDS of January 20, 2022 for the citations below.
Regarding claim 1: Kobayashi et al. teaches a curable composition (abstract) comprising a urethane-modified epoxy resin (abstract) being the reaction product of a polyisocyanate compound and a polyol and a hydroxy group containing epoxy resin (abstract). The polyol can be a polyether polyol (para. 37). Kobayashi et al. further teaches an acid anhydride curing agent (para. 59).  While there are other curing agents and other polyols disclosed by Kobayashi et al. which do not read on the claimed composition, at the time of the invention a person having ordinary skill in the art would have found it obvious to choose the polyether polyol and acid anhydride of Kobayashi et al. and would have been motivated to do so since Kobayashi et al. teaches these compounds are acceptable choices for achieving the disclosed invention.
Regarding claim 2: Kobayashi et al. teaches the polyol is a polyether diol (para. 45) and has a number average molecular weight in the range of 500-6,000 (para. 46), which overlaps the claimed range.
Regarding claim 3: Since the polyol of Kobayashi et al. can be a polyoxyalkylene glycol (para. 45), 100% of the polyether polyol can be a polyether diol.
Regarding claim 4: Kobayashi et al. teaches hexamethylene diisocyanate (para. 50).  This compound has a molar mass of 168.2 g/mol, and two isocyanate groups, having a total molar mass of 84. The calculation for isocyanate group content therefore is 84/168.2 = 49.9%, which overlaps the claimed range.
Regarding claim 5: Kobayashi et al. teaches epoxy resins other than the urethane-modified epoxy resin can account for 30% by mass or more (para. 61), meaning the urethane-modified epoxy resin can be 70% by mass or less, which overlaps the claimed range.
Regarding claims 6 and 7: Kobayashi et al. teaches the ratio by mass of the urethane-modified epoxy resin (A) to the aliphatic epoxy resin to be 100/0 since an aliphatic epoxy resin is not present.
Regarding claim 8: Kobayashi et al. teaches methyltetrahydrophthalic anhydride (para. 83).
Regarding claim 9: Kobayashi et al. teaches a curing accelerator/curing promotor (para. 64).
Regarding claim 10: Kobayashi et al. teaches a cured product (para. 63).
Regarding claim 11: Kobayashi et al. teaches a fiber-reinforced composite material using reinforcing fiber and the composition (para. 69).
Regarding claim 12: Kobayashi et al. teaches a fiber-reinforced  molded product (para. 68) containing reinforcing fiber (para. 69).
Regarding claim 13: Kobayashi et al. teaches a method of curing with heat (para. 86).
Regarding claim 14: Kobayashi et al. teaches methyltetrahydrophthalic anhydride (para. 83).
Regarding claim 15: Kobayashi et al. teaches methyltetrahydrophthalic anhydride (para. 83).
Regarding claim 16: Kobayashi et al. teaches a curing accelerator/curing promotor (para. 64).
Regarding claim 17: Kobayashi et al. teaches a curing accelerator/curing promotor (para. 64).
Regarding claims 18 and 19: Kobayashi et al. teaches a cured product (para. 63).
Regarding claim 20: Kobayashi et al. teaches a fiber-reinforced composite material using reinforcing fiber and the composition (para. 69).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767